                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                     Case No. 19-cv-02024-SI
                                   8                   Plaintiff,
                                                                                       JUDGMENT
                                   9             v.

                                  10     CITY OF BERKELEY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                              This action has been dismissed without prejudice for failure to prosecute. Judgment is
                                  13
                                       entered accordingly.
                                  14

                                  15
                                              IT IS SO ORDERED AND ADJUDGED
                                  16

                                  17
                                       Dated: November 5, 2019
                                  18
                                                                                   ______________________________________
                                  19
                                                                                   SUSAN ILLSTON
                                  20                                               United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
